Board on the Unauthorized Practice of Law, No. UPL 97-4. This matter came on for further consideration upon the filing of a motion for citation in contempt and request for further orders pursuant to Gov.Bar R. VII by relator on December 15, 2006. Respondent filed a memorandum in opposition to the motion on December 22, 2006. On consideration thereof,
It is ordered by the court that this matter be set for a hearing before the Board on the Unauthorized Practice of Law. The matter shall be heard by the entire board and the board shall make determinations regarding the factual issues raised in relator’s motion and respondent’s opposition. Following the hearing, the board shall file a report with this court containing its factual findings and a recommendation.
It is further ordered, sua sponte, that proceedings before the court in this ease are stayed until further order of the court.